Opinion issued December 17, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00493-CV



FELICIA SHEPPARD, ALEX GRIGSBY, MELVIN JACKSON, GERALD
THOMAS, CLAUDINE FAULKNER, RUFINO RAZO, DAVID CRISWELL,
LARRY OLIVER, MICHAEL CLOUDY, MARK FLETCHER, QUINCY
RATCLIFF AND RANDY HORN, Appellants

V.

STANLEY B. BROUSSARD AND STANLEY B. BROUSSARD, P.C.,
Appellees



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2006-05430



MEMORANDUM OPINION	Appellants, FELICIA SHEPPARD, ALEX GRIGSBY, MELVIN JACKSON,
GERALD THOMAS, CLAUDINE FAULKNER, RUFINO RAZO, DAVID
CRISWELL, LARRY OLIVER, MICHAEL CLOUDY, MARK FLETCHER,
QUINCY RATCLIFF, AND RANDY HORN, have failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.